As filed with the Securities and Exchange Commission on July 10, 2014 Registration No. 333-194933 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 2To F ORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TRANS WORLD ENTERTAINMENT CORPORATION (Exact Name of Registrant as Specified in Its Charter) New York (State or Other Jurisdiction ofIncorporation or Organization) 451220 (Primary Standard IndustrialClassification Code Number) 14-1541629 (I.R.S. EmployerIdentification Number) 38 Corporate CircleAlbany, New York 12203(518) 452-1242 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrants Principal Executive Offices) John AndersonTrans World Entertainment Corporation38 Corporate CircleAlbany, New York 12203(518) 452-1242 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) With a copy to: William M. HartnettCahill Gordon & Reindel LLP 80 Pine StreetNew York, New York 10005(212) 701-3000 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. S If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer S Non-accelerated filer £ (Do not check if a smallerreporting company) Smaller reporting company £ The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Title of Each Class ofSecurities to be Registered Amount to beRegistered ProposedMaximum OfferingPrice per Share ProposedMaximum AggregateOffering Price Amount ofRegistrationFee Common Stock,0.01 par value per share 83,389 shares $5.26 $438,626.14 $56.50 (1) Highest price paid per share in connection with the original sale of the securities subject to the rescission offer covered by this registration statement. (2) Represents the product of the amount to be registered and the proposed maximum offering price per share. (3) Calculated pursuant to Rule 457(j) on the basis of the proposed maximum offering price described in Note 2. (4) Previously paid. EXPLANATORY NOTE This amendment is being filed by Trans World Entertainment Corporation solely to file certain exhibits. No changes have been made to Part I of the Registration Statement or other sections of Part II. Accordingly, they have been omitted. PART IIINFORMATION NOT REQUIRED IN PROSPECTUS Item 16. Exhibits (1) Exhibits. The following exhibits are filed as part of this Registration Statement. See the attached exhibit index. II-1 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this amendment to registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Albany, State of New York, on the 10th day of July, 2014. T RANS W ORLD E NTERTAINMENT C ORPORATION By: /s/ J OHN A
